--------------------------------------------------------------------------------

Exhibit 10(a)


SEVCON, INC.
1996 EQUITY INCENTIVE PLAN


(As Amended and Restated)


1.
Purpose and History



The purpose of the Sevcon, Inc. 1996 Equity Incentive Plan as amended and
restated (the “Plan”) is to attract and retain key employees, directors, and
consultants of the Company and its Affiliates, to provide an incentive for them
to achieve long-range performance goals, and to enable them to participate in
the long-term growth of the Company.


The Plan was originally adopted by the Board and approved by the Company’s
stockholders effective as of January 31, 1996.  The Board and the Company’s
stockholders subsequently approved amendments to the Plan effective as of
January 21, 2003, and January 26, 2010, increasing the number of shares
available for award.


2.
Definitions



“Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total voting power or has a significant financial
interest as determined by the Committee.


“Award” means any Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, or Foreign National Award granted under the Plan.


“Board” means the Board of Directors of the Company.


“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor law.


“Committee” means one or more committees each comprised of not less than three
members of the Board appointed by the Board to administer the Plan or a
specified portion thereof.  If a Committee is authorized to grant Awards to a
Reporting Person or a Covered Employee, each member shall be a “disinterested
person” or the equivalent within the meaning of applicable Rule 16b-3 under the
Exchange Act or an “outside director” or the equivalent within the meaning of
Section 162(m) of the Code, respectively.


“Common Stock” or “Stock” means the Common Stock, $.10 par value, of the
Company.


“Company” means Sevcon, Inc.


“Covered Employee” means a “covered employee” within the meaning of Section
162(m)(3) of the Code.


“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death.  In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s estate.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor law.


“Fair Market Value” means, with respect to Common Stock or any other property,
the fair market value of such property as determined by the Committee in good
faith or in the manner established by the Committee from time to time.


“Foreign National Award” – See Section 9(i).


“Incentive Stock Option” - See Section 6(a).


“Nonstatutory Stock Option” - See Section 6(a).
 

--------------------------------------------------------------------------------

“Option” - See Section 6(a).


“Participant” means a person selected by the Committee to receive an Award under
the Plan.


“Performance Goals” means with respect to any Performance Period, one or more
objective performance goals based on one or more of the following objective
criteria established by the Committee prior to the beginning of such Performance
Period or within such period after the beginning of the Performance Period as
shall meet the requirements to be considered “pre-established performance goals”
for purposes of Code Section 162(m):  (i) increases in the price of the Common
stock; (ii) market share; (iii) sales; (iv) revenue; (v) return on equity,
assets, or capital; (vi) economic profit (economic value added); (vii) total
shareholder return; (viii) costs; (ix) expenses; (x) margins; (xi) earnings or
earnings per share; (xii) cash flow; (xiii) customer satisfaction; (xiv)
operating profit; or (xv) any combination of the foregoing, including without
limitation goals based on any of such measures relative to appropriate peer
groups or market indices.  Such Performance Goals may be particular to a
Participant or may be based, in whole or in part, on the performance of the
division, department, line of business, subsidiary, or other business unit,
whether or not legally constituted, in which the Participant works or on the
performance of the Company generally.


“Performance Period” means the period of service designated by the Committee
applicable to an Award subject to Section 9(l) during which the Performance
Goals will be measured.


“Reporting Person” means a person subject to Section 16 of the Exchange Act.


“Restricted Period” - See Section 8(a).


“Restricted Stock” - See Section 8(a).


“Restricted Stock Unit” – See Section 8(c).


“Stock Appreciation Right” or “SAR” - See Section 7(a).


3.
Administration



The Plan shall be administered by the Committee.  The Committee shall have
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the operation of the Plan as it shall from time to time
consider advisable, and to interpret the provisions of the Plan.  The
Committee’s decisions shall be final and binding.  To the extent permitted by
applicable law, the Committee may delegate to one or more executive officers of
the Company the power to make Awards to Participants who are not subject to
Section 16 of the Exchange Act and all determinations under the Plan with
respect thereto, provided that the Committee shall fix the maximum amount of
such Awards for all such Participants, a maximum for any one Participant, and
such other features of the Awards as required by applicable law.


4.
Eligibility



All employees and, in the case of Awards other than Incentive Stock Options
under Section 6, consultants, directors of the Company or any Affiliate, and
Directors Emeritus of the Company capable of contributing significantly to the
successful performance of the Company, other than a person who has irrevocably
elected not to be eligible, are eligible to be Participants in the Plan. 
Incentive Stock Options may be granted only to persons eligible to receive such
Options under the Code.


5.
Stock Available for Awards

 
(a)    Amount.  Subject to adjustment under subsection (b), Awards may be made
under the Plan for up to 600,000 shares of Common Stock, together with all
shares of Common Stock available for issue under the Company’s former 1987 Stock
Option Plan on January 31, 1996, and all shares of stock available for issuance
under the Company’s former 1998 Director Stock Option Plan as of January 27,
2004.  If any Award (including any grant under the 1987 Plan or the Director
Plan) expires or is terminated unexercised or is forfeited or settled in a
manner that results in fewer shares outstanding than were awarded, the shares
subject to such Award, to the extent of such expiration, termination, forfeiture
or decrease, shall again be available for award under the Plan.  Common Stock
issued through the assumption or substitution of outstanding grants from an
acquired company shall not reduce the shares available for Awards under the
Plan.  Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.
 
2

--------------------------------------------------------------------------------

(b)    Adjustment.  In the event that the Committee determines that any stock
dividend, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, or other
transaction affects the Common Stock such that an adjustment is required in
order to preserve the benefits intended to be provided by the Plan, then the
Committee (subject in the case of Incentive Stock Options to any limitation
required under the Code) shall equitably adjust any or all of (i) the number and
kind of shares in respect of which Awards may be made under the Plan, (ii) the
number and kind of shares subject to outstanding Awards, and (iii) the exercise
price with respect to any of the foregoing, and if considered appropriate, the
Committee may make provision for a cash payment with respect to an outstanding
Award, provided that the number of shares subject to any Award shall always be a
whole number.


(c)     Limit on Individual Grants.  The maximum number of shares of Common
Stock subject to all Awards that may be granted under this Plan to any
Participant in the aggregate in any calendar year shall not exceed 60,000
shares, subject to adjustment under subsection (b).


6.
Stock Options

 
(a)     Grant of Options.  Subject to the provisions of the Plan, the Committee
may grant options (“Options”) to purchase shares of Common Stock (i) complying
with the requirements of Section 422 of the Code or any successor provision and
any regulations thereunder (“Incentive Stock Options”) and (ii) not intended to
comply with such requirements (“Nonstatutory Stock Options”).  The Committee
shall determine the number of shares subject to each Option and the exercise
price therefor, which shall not be less than 100% of the Fair Market Value of
the Common Stock on the date of grant.  No Incentive Stock Option may be granted
hereunder more than ten years after the effective date of the Plan.


(b)    Terms and Conditions.  Each Option shall be exercisable at such times and
subject to such terms and conditions as the Committee may specify in the
applicable grant or thereafter; provided that no Option shall be exercisable
after the expiration of ten years from the date the Option is granted.  The
Committee may impose such conditions with respect to the exercise of Options,
including conditions relating to applicable securities laws, as it considers
necessary or advisable.


(c)     Payment.  No shares shall be delivered pursuant to any exercise of an
Option until payment in full of the exercise price therefor is received by the
Company.  Such payment may be made in whole or in part in cash or through a
so-called “cashless” or “broker-assisted” exercise.  To the extent permitted by
the Committee at or after the grant of the Option, such payment may also be made
by delivery of a note (subject to the limitations of Section 9(g)) or shares of
Common Stock owned by the optionee, including vested Restricted Stock, or by
retaining shares otherwise issuable pursuant to the Option, in each case valued
at their Fair Market Value on the date of delivery or retention, or such other
lawful consideration as the Committee may determine.


7.
Stock Appreciation Rights

 
(a)     Grant of SARs.  Subject to the provisions of the Plan, the Committee may
grant rights to receive any excess in value of shares of Common Stock over the
exercise price (“Stock Appreciation Rights” or “SARs”) in tandem with an Option
(at or after the award of the Option), or alone and unrelated to an Option. 
SARs in tandem with an Option shall terminate to the extent that the related
Option is exercised, and the related Option shall terminate to the extent that
the tandem SARs are exercised.  The Committee shall determine at the time of
grant or thereafter whether SARs are settled in cash, Common Stock or other
securities of the Company, Awards or other property.
 
3

--------------------------------------------------------------------------------

(b)     Exercise Price.  The Committee shall fix the exercise price of each SAR
or specify the manner in which the price shall be determined.  An SAR granted in
tandem with an Option shall have an exercise price not less than the exercise
price of the related Option.  An SAR granted alone and unrelated to an Option
may not have an exercise price less than 100% of the Fair Market Value of the
Common Stock on the date of the grant.


(c)     Limited SARs.  An SAR related to an Option, which SAR can only be
exercised upon or during limited periods following a change in control of the
Company, may entitle the Participant to receive an amount based upon the highest
price paid or offered for Common Stock in any transaction relating to the change
in control or paid during a specified period immediately preceding the
occurrence of the change in control in any transaction reported in the stock
market in which the Common Stock is normally traded.


8.
Restricted Stock and Restricted Stock Units

 
(a)     Grant of Restricted Stock.  Subject to the provisions of the Plan, the
Committee may grant shares of Common Stock subject to forfeiture (“Restricted
Stock”) and determine the duration of the period (the “Restricted Period”)
during which, and the conditions under which, the shares may be forfeited to the
Company and the other terms and conditions of such Awards.  Shares of Restricted
Stock may be issued for no cash consideration or such minimum consideration as
may be required by applicable law.


(b)     Restrictions.  Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered, except as permitted by the
Committee, during the Restricted Period.  Shares of Restricted Stock shall be
evidenced in such manner as the Committee may determine.  Any certificates
issued in respect of shares of Restricted Stock shall be registered in the name
of the Participant and unless otherwise determined by the Committee, deposited
by the Participant, together with a stock power endorsed in blank, with the
Company.  At the expiration of the Restricted Period, the Company shall deliver
such certificates to the Participant or if the Participant has died, to the
Participant’s Designated Beneficiary.


(c)       Restricted Stock Units.  Subject to the provisions of the Plan, the
Committee may grant the right to receive in the future shares of Common Stock
subject to forfeiture (“Restricted Stock Units”) and determine the duration of
the Restricted Period during which, and the conditions under which, the Award
may be forfeited to the Company and the other terms and conditions of such
Awards.  Restricted Stock Unit Awards shall constitute an unfunded and unsecured
obligation of the Company, and shall be settled in shares of Common Stock or
cash, as determined by the Committee at the time of grant or thereafter.  Such
Awards shall be made in the form of “units” with each unit representing the
equivalent of one share of Common Stock.


9.
General Provisions Applicable to Awards

 
(a)     Reporting Person Limitations.  Notwithstanding any other provision of
the Plan, to the extent required to qualify for the exemption provided by Rule
16b-3 under the Exchange Act, Awards made to a Reporting Person shall not be
transferable by such person other than by will or the laws of descent and
distribution and are exercisable during such person’s lifetime only by such
person or by such person’s guardian or legal representative.  If then permitted
by Rule 16b-3, such Awards shall also be transferable pursuant to a qualified
domestic relations order as defined in the Code or Title I of the Employee
Retirement Income Security Act or the rules thereunder.


(b)    Documentation.  Each Award under the Plan shall be evidenced by a writing
delivered to the Participant specifying the terms and conditions thereof and
containing such other terms and conditions not inconsistent with the provisions
of the Plan as the Committee considers necessary or advisable to achieve the
purposes of the Plan (including but not limited to the requirement that a
Participant satisfy Performance Goals) or to comply with applicable tax and
regulatory laws and accounting principles.


(c)     Committee Discretion.  Each type of Award may be made alone, in addition
to or in relation to any other Award.  The terms of each type of Award need not
be identical, and the Committee need not treat Participants uniformly.  Except
as otherwise provided by the Plan or a particular Award, any determination with
respect to an Award may be made by the Committee at the time of grant or at any
time thereafter.
 
4

--------------------------------------------------------------------------------

(d)    Dividends and Cash Awards.  In the discretion of the Committee, any Award
under the Plan may provide the Participant with (i) dividends or dividend
equivalents payable currently or deferred with or without interest, and (ii)
cash payments in lieu of or in addition to an Award.


(e)    Termination of Employment or Service.  The Committee shall determine the
effect on an Award of the disability, death, retirement or other termination of
employment or service of a Participant and the extent to which, and the period
during which, the Participant’s legal representative, guardian or Designated
Beneficiary may receive payment of an Award or exercise rights thereunder. 
Unless the Committee provides otherwise in any case, a Participant’s employment
or other service shall have terminated for purposes of this Plan at the time the
entity by which the Participant is employed or to which the Participant renders
service ceases to be an Affiliate of the Company.


(f)     Change in Control.  In order to preserve a Participant’s rights under an
Award in the event of a change in control of the Company, the Committee in its
discretion may, at the time an Award is made or at any time thereafter, take one
or more of the following actions:  (i) provide for the acceleration of any time
period relating to the exercise or payment of the Award, (ii) provide for
payment to the Participant of cash or other property with a Fair Market Value
equal to the amount that would have been received upon the exercise or payment
of the Award had the Award been exercised or paid upon the change in control,
(iii) adjust the terms of the Award in a manner determined by the Committee to
reflect the change in control, (iv) cause the Award to be assumed, or new rights
substituted therefor, by another entity, or (v) make such other provision as the
Committee may consider equitable to Participants and in the best interests of
the Company.


(g)     Loans.  The Committee may authorize the making of loans or cash payments
to Participants in connection with the grant or exercise any Award under the
Plan, which loans may be secured by any security, including Common Stock,
underlying or related to such Award (provided that the loan shall not exceed the
Fair Market Value of the security subject to such Award), and which may be
forgiven upon such terms and conditions as the Committee may establish at the
time of such loan or at any time thereafter.  Notwithstanding the foregoing, no
loans may be made to any director or executive officer (or equivalent thereof)
of the Company which would be prohibited by Section 13(k) of the Exchange Act.


(h)    Withholding Taxes.  The Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld in respect of Awards under the Plan no later than the date of
the event creating the tax liability.  In the Committee’s discretion, such tax
obligations may be paid in whole or in part in shares of Common Stock, including
shares retained from the Award creating the tax obligation, valued at their Fair
Market Value on the date of delivery.  The Company and its Affiliates may, to
the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to the Participant.


(i)     Foreign National Awards.  Notwithstanding anything to the contrary
contained in this Plan, Awards may be made to Participants who are foreign
nationals or employed outside the United States on such terms and conditions
different from those specified in the Plan as the Committee considers necessary
or advisable to achieve the purposes of the Plan or to comply with applicable
laws.


(j)     Amendment of Award.  The Committee may amend, modify or terminate any
outstanding Award, including substituting therefor another Award of the same or
a different type, changing the date of exercise or realization and converting an
Incentive Stock Option to a Nonstatutory Stock Option, provided that the
Participant’s consent to such action shall be required unless the Committee
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.


(k)     Exchange Programs.  In addition to the authority granted to the
Committee in Section 9(j), the Committee may, without further shareholder
approval, engage in one or more exchange offers under which Participants may
elect to exchange or surrender their outstanding Awards (including awards made
under the Directors’ Plan) for other Awards or cash (each, an “Exchange
Program”).  Each Exchange Program shall provide that each eligible Participant
must exchange or surrender Awards with a fair value (as determined by the
Committee using established methods including but not limited to Black-Scholes)
equal to or greater than the fair value of the replacement Award or the present
value of any cash consideration, as the case may be.  No Award granted on or
after January 27, 2004, shall be eligible for any Exchange Program.
 
5

--------------------------------------------------------------------------------

(l)      Code Section 162(m) Provisions.  If the Committee determines at the
time Restricted Stock or a Restricted Stock Unit is granted to a Participant
that such Participant is, or may be as of the end of the tax year for which the
Company would claim a tax deduction in connection with such Award, a Covered
Employee, then the Committee may provide that the Participant’s right to receive
cash, Shares, or other property pursuant to such Award shall be subject to the
satisfaction of Performance Goals during a Performance Period.  Prior to the
payment of any Award subject to this Section 9(l), the Committee shall certify
in writing that the Performance Goals applicable to such award were met.  The
Committee shall have the power to impose such other restrictions on Awards
subject to this Section 9(l) as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements for “performance-based compensation”
within the meaning of Section 162(m)(4)(C) of the Code.


10.
Miscellaneous

 
(a)    No Right to Employment.  No person shall have any claim or right to be
granted an Award.  Neither the Plan nor any Award hereunder shall be deemed to
give any employee the right to continued employment or service, or to limit the
right of the Company to discharge any Participant at any time.


(b)     No Rights as Stockholder.  Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed under
the Plan until he or she becomes the holder thereof.  A Participant to whom
Common Stock is awarded shall be considered the holder of the Stock at the time
of the Award except as otherwise provided in the applicable Award.


(c)     Effective Date.  As used herein, the “effective date” of the Plan shall
be the most recent date that the Plan was adopted or that it was approved by the
stockholders, if earlier (as such terms are used in the regulations under
Section 422 of the Code).


(d)     Amendment of Plan.  The Board may amend, suspend or terminate the Plan
or any portion thereof at any time, subject to such stockholder approval as the
Board determines to be necessary or advisable to comply with any tax or
regulatory requirement.


(e)     Governing Law.  The provisions of the Plan shall be governed by and
interpreted in accordance with the laws of Delaware.


Approved by the stockholders February 2, 2014
 
 
6

--------------------------------------------------------------------------------